Citation Nr: 1631038	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a pulmonary disorder.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1958 to February 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has a current pulmonary disorder related to a fungal infection and tick bites in service.

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a pulmonary disorder.  Private treatment records include chest CT scans showing mediastinal lymphadenopathy, pulmonary nodules, and granulomatous disease, and VA treatment records document him as having lung granulomatous disease.  In January 2011, Dr. D.P. (initials used to protect privacy) noted that the Veteran had been hospitalized for about two months in service for flu-like symptoms.  Dr. D.P. suspected that he may have had a fungal infection.  In a March 2011 statement, Dr. J.T.D. (initials used to protect privacy) indicated that the Veteran's pulmonary medical problems could be related to the fungus that that he reported being exposed to during his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a pulmonary disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the Atlanta VAMC for treatment from February 2014 to the present, including the Rome Clinic.

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any pulmonary disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  The examiner should elicit a medical history from the Veteran regarding his pulmonary problems, tobacco use, and any in-service and post-service asbestos exposure.

It should be noted that laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant or any other layperson, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current pulmonary disorders.  In this regard, the examiner should discuss the private treatment records including chest CT scans showing mediastinal lymphadenopathy, pulmonary nodules, and granulomatous disease, as well as the VA treatment records reflecting lung granulomatous disease.  

For each identified diagnosis, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include any asbestos exposure, fungus exposure, or tick bites therein.  In so doing, the examiner should consider the January 2011 opinion by Dr. D.P. and the March 2011 opinion by Dr. J.T.D.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

